DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action on the merits is in response to communication filed on 01/06/2020.
Claims 27-48 are pending of which claims 27 and 37 are independent.
The IDS(s) submitted on 01/06/2020 has been considered and is found to have pertinent prior art.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 37 is vague because it is a transition device (e.g. a structure) that does not comprise of any structural elements that accomplishes the function.  The claimed functions or steps can be achieved by all structures and when the boundaries of the subject matter are not clearly delineated then the scope is unclear.
	Claims 38-46 depend on parent claim 37 and are subject to the same flaws as claim 37 and are also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because 
Claim 47 is directed to a computer program which is software instruction and is not one of useful process, machine, manufacture or composition of matter and is therefore is non statutory under USC 101.  The computer program is not stored in any memory and by itself it is simply a software.
Claim 48 is directed to a carrier/signal and is not one of useful process, machine, manufacture or composition of matter and is therefore is non statutory under USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27, 28, 29, 32, 37-39, 42, 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 20140198684 A1) in view of Zhang (US2018/0192323)
claim 27, Gravely discloses a method (See at least Fig. 2 and 4)  performed by a transition device (i.e. interceptor system 102 in Fig. 2 and 4) for enabling communication of data between a remote radio unit  (i.e. Remote Radio Head 304 in Figs. 3-4 and Radio Frequency Processing Unit 106 in Fig. 2)and a central baseband unit (i.e. Baseband Processing Unit 104 in Fig. 2 and Radio Equipment Controller (REC) 302 in Figs. 3-4)  in a wireless network(i.e. Telecommunication System 100 in Figs. 2-4) , the method comprising: detecting a first interface configuration used by the remote radio unit (Per paragraph 00096 since the transition device bridges the RRU/RRH 304 to the BBU/REC 302 it has to detect the first interface configuration with the RRU/RRH 304)  , detecting a second interface configuration used by the baseband unit, (Per paragraph 00096 since the transition device bridges the RRU/RRH 304 to the BBU/REC 302 it has to detect the second interface configuration with the BBU/REC 302) configuring one or more interface functions, based on the detected first and second interface configurations (See Fig. 7 Transition Device/ Interceptor System 102 using interface device 110 configures BBU/Baseband Processing Unit 104 and RRU/RRH/RF Processing Unit 106) )  , the one or more interface functions being selected from a set of predefined interface functions associated with different interface configurations (i.e. at least the BBU and the RRH/RRU is predefined per Fig. 7), establishing at least one data flow between the remote radio unit and the central baseband unit over the transition device (See Figs. 2-4 and 6 where data flows between RRH 304/RRU and BBU/REC 302 as explained in paragraph 96 data is converted by protocol  adopter in transit device/ interceptor system 302), and performing conversion between the first interface See paragraph 96 indicating the transition device - interceptor system 102  acts as a bridge between the BBU and the RRH/RRU).
Gravely does not expressly disclose characterized in that conversion between the first interface configuration and an intermediate interface configuration adapted for a packet network is performed by a first part of the transition device, and conversion between the intermediate interface configuration and the second interface configuration is performed by a second part of the transition device, wherein the data is transported over the packet network between said first and second parts of the transition device, using the intermediate interface configuration. 
Zhang discloses (i.e. in Fig. 1 RRUs connected to a BBU and in Fig. 2 the transition device is added between the RRUs and the BBU and the transition device is the combination of First Network Apparatus and Second Network Apparatus) characterized in that conversion between the first interface configuration and an intermediate interface configuration adapted for a packet network (i.e. between RRU and the First Network Apparatus in Fig. 2) is performed by a first part of the transition device (i.e. First network apparatus), and conversion between the intermediate interface configuration and the second interface configuration is performed by a second part of the transition device (i.e. between second network apparatus and the BBU) , wherein the data is transported over the packet network between said first and second parts of the transition device (i.e. data is transmitted as Ethernet between the first part of the transition device/first network apparatus and second network apparatus/second part of the transition device ) a, using the intermediate interface configuration. (i.e. the intermediate network configuration which is Ethernet per Fig. 2.  See Figs. 4 and 12 where the first CPRI stream from the RRU is converted into an Ethernet frame by the first network apparatus/first part of transition device and sent over the intermediate configuration of Ethernet as an Ethernet packet and the second part of the transition device/the second network apparatus converts the Ethernet received over the packet connection to CPRI and forwards it to BBU - see paragraphs 66, 67 and 71 at the minimum) 
	In view of the above, having the method of Gravely and then given the well- established teaching of Zhang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Gravely as taught by Zhang, since Chung states in paragraphs 4-5  that the modification results in providing flexibility in transmitting CPRI data stream by using Ethernet frames..
Regarding claim 37, Gravely discloses a transition device (Fig. 2 interceptor 102) arranged to enable communication of data between a remote radio unit (i.e. Radio Frequency Processing Unit 106  - Fig. 2) and a central baseband unit (i.e. Baseband Processing Unit 104 - Fig. 2)  in a wireless network ((Telecommunication system 100 in Fig. 2 ) wherein the transition device(See also Figs 1 and 3-7 for transition device as interceptor system 102) configured to :
detect a first interface configuration used by the remote radio unit (Per paragraph 00096 since the transition device bridges the RRU/RRH 304 to the BBU/REC 302 it has to detect the first interface configuration with the RRU/RRH 304)  , detect a second interface configuration used by the baseband unit, (Per paragraph 00096 since the transition device bridges the RRU/RRH 304 to the BBU/REC 302 it has to detect the second interface configuration with the BBU/REC 302) configure one or more interface functions, based on the detected first and second interface configurations (See Fig. 7 Transition Device/ Interceptor System 102 using interface device 110 configures BBU/Baseband Processing Unit 104 and RRU/RRH/RF Processing Unit 106) )  , the one or more interface functions being selected from a set of predefined interface functions associated with different interface configurations (i.e. at least the BBU and the RRH/RRU is predefined per Fig. 7), establish at least one data flow between the remote radio unit and the central baseband unit over the transition device (See Figs. 2-4 and 6 where data flows between RRH 304/RRU and BBU/REC 302 as explained in paragraph 96 data is converted by protocol  adopter in transit device/ interceptor system 302), and perform conversion between the first interface configuration and the second interface configuration for data communicated in the at least one data flow, using the selected one or more interface functions (See paragraph 96 indicating the transition device - interceptor system 102  acts as a bridge between the BBU and the RRH/RRU).
Gravely does not expressly disclose characterized in that conversion between the first interface configuration and an intermediate interface configuration adapted for a packet network is performed by a first part of the transition device, and conversion between the intermediate interface configuration and the second interface configuration is performed by a second part of the transition device, wherein the data is transported 
Zhang discloses (i.e. in Fig. 1 RRUs connected to a BBU and in Fig. 2 the transition device is added between the RRUs and the BBU and the transition device is the combination of First Network Apparatus and Second Network Apparatus) characterized in that conversion between the first interface configuration and an intermediate interface configuration adapted for a packet network (i.e. between RRU and the First Network Apparatus in Fig. 2) is performed by a first part of the transition device (i.e. First network apparatus), and conversion between the intermediate interface configuration and the second interface configuration is performed by a second part of the transition device (i.e. between second network apparatus and the BBU) , wherein the data is transported over the packet network between said first and second parts of the transition device (i.e. data is transmitted as Ethernet between the first part of the transition device/first network apparatus and second network apparatus/second part of the transition device ) a, using the intermediate interface configuration. (i.e. the intermediate network configuration which is Ethernet per Fig. 2.  See Figs. 4 and 12 where the first CPRI stream from the RRU is converted into an Ethernet frame by the first network apparatus/first part of transition device and sent over the intermediate configuration of Ethernet as an Ethernet packet and the second part of the transition device/the second network apparatus converts the Ethernet received over the packet connection to CPRI and forwards it to BBU - see paragraphs 66, 67 and 71 at the minimum) 

	Regarding claims 28 and 38, Gravely discloses wherein the first and second interface configurations are detected based on one or more signals received from the remote radio unit.(See paragraph 0096 where the transition device interceptor system 102 receives signals from both the BBU and RRU and when there is incompatibility it bridges and does conversion and has to detect the first and second interface configurations to do a protocol conversion)
	Regarding claims 29 and 39, Gravely discloses wherein the first interface configuration comprises a Common Public Radio Interface (CPRI) or an interface (C1) for conveying compressed data.(See Gravely paragraph 0037 on CPRI) 
	Regarding claims 32 and 42, Gravely discloses wherein the intermediate interface configuration has been preconfigured or is selected based on the first and second interface configurations and/or based on properties of the packet network. (I.e. Gravely paragraph 0096 addresses this limitation because the transition device is really a bridge between two different systems of RRRU and BBU)
Regarding claim 47, claim 47 rejected in the same scope as claim 27.
Regarding claim 48, claim 48 rejected in the same scope as claim 27 and computer readable storage medium is disclosed in Gravely in memory 112.
Claims 30, 31, 35 and 40, 41, 45   is/are rejected under 35 U.S.C. 103 as being unpatentable over Gravely et al (US 20140198684 A1) in view of Zhang (US2018/0192323) and further in view Wu et al (US20190319742).
claims 30 and 40, Gravely modified by Zhang fails to disclose wherein the second interface configuration comprises any of an evolved Common Public Radio Interface (eCPRI), an interface (C1).
	Wu discloses wherein the second interface configuration comprises any of an evolved Common Public Radio Interface (eCPRI), an interface (C1) (See paragraph 59 and abstract disclosing “The radio fronthaul interface signal such as a CPRI signal, an eCPRI signal, or an NGFI signal is carried by using FlexE, and the FlexE service layer timeslots are divided based on the rate of the radio fronthaul interface signal.”)
	In view of the above, having the device and method of Gravely  and Zhang and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device and method of Gravely and Zhang as taught by Wu, since Wu states in paragraphs 8-9  that the modification results in providing. bandwidth usage of a fronthaul FlexE interface and transmission efficiency of the radio fronthaul interface signal are improved.
	Regarding claims 31 and 41, Gravely modified by Zhang fails to disclose wherein the intermediate interface configuration comprises any of an evolved Common Public Radio Interface (eCPRI), an interface (C1) for conveying compressed data, an intra-physical layer split interface (C2) and a physical layer/MAC layer split interface (C3).
	Wu discloses wherein the intermediate interface configuration comprises any of an evolved Common Public Radio Interface (eCPRI), an interface (C1) for conveying compressed data, an intra-physical layer split interface (C2) and a physical layer/MAC layer split interface (C3). (See paragraph 59 and abstract disclosing “The radio fronthaul interface signal such as a CPRI signal, an eCPRI signal, or an NGFI signal is carried by using FlexE, and the FlexE service layer timeslots are divided based on the rate of the radio fronthaul interface signal.”)
	In view of the above, having the device and method of Gravely  and Zhang and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device and method of Gravely and Zhang as taught by Wu, since Wu states in paragraphs 8-9  that the modification results in providing. bandwidth usage of a fronthaul FlexE interface and transmission efficiency of the radio fronthaul interface signal are improved.
	Regarding claims 35, claim 35 rejected in the same scope as claim 31.
	Regarding claim 45, claim 45 rejected in the same scope as claim 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/           Primary Examiner, Art Unit 2474